                                                        [Docket Item 10]

                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY


    ESTATE OF COLLEEN J. BROWNELL,       HONORABLE RENÉE MARIE BUMB

                    Plaintiff,
                                              Civil Action No.
         v.                                  18-16803 (RMB-AMD)

    MARK W. LYCZAK, et al.,                       MEMORANDUM
                                                    OPINION
                    Defendants.



BUMB, District Judge:

       1.     This matter comes before the Court by way of motion for

summary judgment filed by Plaintiff Estate of Colleen J. Brownell

(hereinafter,     “Plaintiff”).   (See   Motion   for   Summary   Judgment

[Docket Item 10].) The present motion is not opposed by Defendant

PHH Corporation. (See Notice of Non-Opposition [Docket Item 11].)

Defendant Mark W. Lyczak has not filed any papers with regards to

the present motion. 1




1 The docket for this case indicates that Defendant Lyczak was
served with the Complaint in this matter on December 7, 2018, (see
[Docket Item 4]), however Defendant Lyczak has yet to file an
answer, notice his appearance pro se nor has any attorney noticed
an appearance on Defendant Lyczak’s behalf. At Plaintiff’s
request, the Clerk of Court entered default against Defendant
Lyczak on January 8, 2019. (See Request for Default [Docket Item
7]; Clerk’s Entry of Default.)
      2.     The Court has considered the submissions and for the

reasons set forth below, Plaintiff’s motion for summary judgment

[Docket Item 10] will be granted. The Court finds as follows: 2

      3.     Background. On December 30, 2017, Ms. Colleen Brownell

was killed and on February 1, 2019 Defendant Lyczak pleaded guilty

to   murdering     her.   (See   Judgment     of   Conviction    and   Order    for

Confinement [Docket Item 10-3].) Prior to her passing, Ms. Brownell

was a participant in a 401(k) Employee Savings Plan (hereinafter,

“the Plan”) administered by her former employer: Defendant PHH.

Pursuant to the Plan, Ms. Brownell designated Defendant Lyczak as

the primary beneficiary of the monies in her Plan account, in the

event   of   her   passing.      The   Plan   indicates   that   it    “shall    be

construed, administered and applied in a manner consistent with

the laws of the State of Maryland, except to the extent Federal

law applies.” (See Plan [Docket Item 10-5], 38.) Plaintiff and

Defendant PHH stipulated to a Consent Order, in effect since

January 8, 2019, that Defendant PHH will not disburse the funds

from Ms. Brownell’s Plan account until further order of the Court.

(See Consent Order [Docket Item 9].)

      4.     Standard of Review. At summary judgment, the moving

party bears the initial burden of demonstrating that there is no


2 For purposes of the instant motion and pursuant to Local Civil
Rule 56.1, the Court looks to Plaintiff’s Complaint, [Docket Item
1], when appropriate, Plaintiff’s Statement of Facts, [Docket Item
10-2], and related exhibits and documents. Where not otherwise
noted, the facts are undisputed by the parties.


                                         2
genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law. FED. R. CIV. P. 56(a); accord Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once a properly

supported motion for summary judgment is made, the burden shifts

to the non-moving party, who must set forth specific facts showing

that there is a genuine issue for trial. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 250 (1986). In reviewing a motion for summary

judgment, the court is required to examine the evidence in light

most favorable to the non-moving party and resolve all reasonable

inferences in that party’s favor. Scott v. Harris, 550 U.S. 372,

378 (2007); Halsey v. Pfeiffer, 750 F.3d 273, 287 (3d Cir. 2014).

     5.   A factual dispute is material when it “might affect the

outcome of the suit under the governing law,” and genuine when

“the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.” Anderson, 477 U.S. at 248. The non-

moving party “need not match, item for item, each piece of evidence

proffered by the movant,” but must present more than a “mere

scintilla” of evidence on which a jury could reasonably find for

the non-moving party. Boyle v. Cnty. of Allegheny, Pa., 139 F.3d

386, 393 (3d Cir. 1998) (quoting Anderson, 477 U.S. at 252).

     6.   Discussion. Plaintiff moves for summary judgment on the

basis that Defendant Lyczak has pleaded guilty to the murder of

Ms. Brownell and that the governing law forbids an individual who




                                 3
does so from being a beneficiary of such decedent’s 401(k) account

assets. (See Pl.’s Br. [Docket Item 10-1], 3-6.)

          a.   Maryland law disqualifies Defendant Lyczak. It is

undisputed that Maryland law governs the administration of the

Plan. Section 11-112 of the Maryland Code Annotated, Estates &

Trusts provides in relevant part:

                   Disqualified person defined
          (a) In this section, “disqualified person”
          means   a   person    who   feloniously and
          intentionally kills, conspires to kill, or
          procures the killing of the decedent.

              Disqualified persons disqualified from
            receiving property or interest in property
                            of decedent
          (b)(1) Except as provided in paragraph (2) of
          this subsection, a disqualified person shall
          be treated as if the disqualified person
          disclaimed the property or interest in the
          property at the time of the decedent's death.

          [. . .]

           Life insurance policies or other contractual
                           arrangements
          (d) A disqualified person who is a named
          beneficiary of a life insurance policy on the
          decedent or other contractual arrangement with
          the decedent is not entitled to a benefit
          under the policy or contractual arrangement.

          [. . .]

              Final convictions admissible in civil
                           proceedings
          (j)(1) A final conviction of felonious and
          intentional killing, conspiring to kill, or
          procuring the killing of a decedent is
          admissible in a civil proceeding in which a
          person is alleged to be a disqualified person



                                4
           and is conclusive           for   purposes      of     this
           section.

Md. Code Ann., Est. & Trusts § 11-112 (emphasis added). This

portion of the Maryland Code was enacted in 2013 as a codification

of Maryland’s common law “Slayer’s Rule.” As explained by the

Maryland Court of Appeals,

           The Slayer’s Rule prevents a murderer, or
           anyone claiming through or under the murderer
           as an heir or representative, from sharing in
           the distribution of the victim’s estate as an
           heir by way of statutes of descent and
           distribution, or as a devisee or legatee under
           the victim’s will. Ford v. Ford, [ ] 512 A.2d
           389, 392 ([Md.] 1986). The rule developed from
           the common law principles that equity would
           not permit anyone “to profit by his own fraud,
           to take advantage of his own wrong, to found
           any claim upon his own iniquity, or to acquire
           property by his own crime.” Price v. Hitaffer,
           [ ] 165 A. 470, 470 ([Md.] 1933).

Cook v. Grierson, 845 A.2d 1231, 1232–33 (Md. 2004).

       As described, supra, it is undisputed that Defendant Lyczak

has pleaded guilty to the murder of Ms. Brownell, and his final

conviction has been submitted to the Court. Maryland law states

that   Defendant   Lyczak’s    final    conviction      for      that    crime   “is

conclusive   for   purposes    of”     disqualifying       him    from    being   a

beneficiary of Ms. Brownell’s Plan account. Md. Code Ann., Est. &

Trusts   § 11-112(j)(1).      Therefore      the   Court      shall     disqualify

Defendant Lyczak from being a beneficiary of Ms. Brownell’s Plan

account.




                                       5
            b.       Effect    of    Defendant          Lyczak’s   disqualification.

Defendant Lyczak was the sole named beneficiary of Ms. Brownell’s

Plan account. (See Plan Summary [Docket Item 10-4], 4 on the

docket.) As Defendant Lyczak has been disqualified from serving as

the sole beneficiary of Ms. Brownell’s Plan account, the Court must

now determine who may replace him in that role. The Plan itself

states at Section 7(b):

            If (i) [Ms. Brownell] omits or fails to
            designate a beneficiary, (ii) no designated
            beneficiary survives [Ms. Brownell], or (iii)
            [Defendant PHH’s Employee Benefits Committee]
            determines that [Ms. Brownell’s] beneficiary
            designation is invalid for any reason, then
            the death benefits shall be paid to [Ms.
            Brownell’s] surviving spouse, or if [Ms.
            Brownell] is not survived by a spouse, then to
            [Ms. Brownell’s] estate.

(Plan [Docket Item 10-5], 25.) As the undisputed facts of this

case show, Ms. Brownell did not “omit[] or fail[] to designate a

beneficiary,” nor did her designated beneficiary fail to survive

her.   Rather,       the   Court    has    held,    supra,    that    Ms.    Brownell’s

designated beneficiary must be disqualified as a function of

Maryland    law.      Therefore,     under        the    Plan’s    text,    at   Section

7(b)(iii), Defendant PHH’s Employee Benefits Committee is required

by Maryland law to find that Ms. Brownell’s beneficiary designation

is invalid, because Defendant Lyczak has been disqualified from

serving    as    a   beneficiary      of    Ms.    Brownell’s      Plan     account.   As

Defendant PHH’s Employee Benefits Committee is likewise barred by

Maryland law from distributing Ms. Brownell’s death benefits to


                                            6
her “surviving spouse,” those benefits must be paid to Plaintiff,

i.e. Ms. Brownell’s estate. 3

     7.     Conclusion. For the reasons stated above, Plaintiff’s

motion for summary judgment [Docket Item 10] will be granted and

Defendant   PHH   shall   be   directed   to   pay   Ms.   Brownell’s   death

benefits to Plaintiff.




October 25, 2019                          s/ Renée Marie Bumb
Date                                      RENÉE MARIE BUMB
                                          U.S. District Judge




3 The Court notes again that Defendant PHH has indicated that it
does not oppose this outcome. (See Notice of Non-Opposition [Docket
Item 11].)

                                     7
